PER CURIAM.
We affirm the trial court’s order granting Campbell’s motion to suppress evidence. The officer (a wildlife officer with the Florida Game and Freshwater Fish Commission) who stopped and detained Campbell and his vehicle did not have sufficient information that criminal activity was afoot to justify a brief investigatory stop. United States v. Cortez, 449 U.S. 411, 101 S.Ct. 690, 66 L.Ed.2d 621 (1981); Brown v. Texas, 443 U.S. 47, 99 S.Ct. 2637, 61 L.Ed.2d 357 (1979); Section 901.151, Florida Statutes (1981). Nor did Campbell’s operation of his vehicle justify the officer’s stopping Campbell for a traffic offense. Brown v. State, 62 So.2d 348 (Fla.1953); Bailey v. State, 319 So.2d 22 (Fla.1975); compare State v. Turner, 345 So.2d 767 (Fla. 4th DCA 1977).
AFFIRMED.
ERVIN, C.J., and THOMPSON and NIM-MONS, JJ., concur.